 In the MatterofNATIONAL ELECTRIC PRODUCTSCORPORATIONandUNITED ELECTRICAL, RADIO&MACrIINEWORKERS OF AMERICA.C. I. O.Case No. 6-R-1167.-Decided October 19, 1945Mr. James M. Houston,of Pittsburgh, Pa., for the Company.Mr. Leo Turner,of Pittsburgh, Pa., for the UE.Mr. George H. Poulson,of Erie, Pa., for the IBEW.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OFTHECASEUpon an amended petition duly filed byUnitedElectrical, Radio& Machine Workers of America,C. I. 0., herein called the UE, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of National Electric Products Corporation,Ambridge,Pennsylvania,herein called the Company,the NationalLabor Relations Board provided for an appropriate hearing upondue notice before W. G. Stuart Sherman,Trial Examiner.The hear-ing was held at Pittsburgh,Pennsylvania,on June 22,1945.TheCompany, the UE, and International Brotherhood of Electrical Work-ers,A. F. L., herein called the IBEW,appeared and participated.All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS or FACTI.TIIE BUSINESSOF TIIE COMPANYNational Electric Products Corporation, a Delaware corporation,maintains its principal office and place of business in Pittsburgh,Pennsylvania.The sole plant involved in this proceeding is locatedatAmbridge, Pennsylvania, where the Company is engaged in the64 N. L. R. B., No. 68.371 372DECISIONS OF NATIONAL`LABOR RELATIONS BOARDmanufacture of steel conduits, wire and cables, Navy cable and signalwire, outlet boxes and switch boxes, and various types of wiring sys-tems and fittings.During 1944, the Company purchased raw andother materials for use at its Ambridge plant valued in excess of$12,000,000, approximately 95 percent of which was shipped frompoints outside the Commonwealth of Pennsylvania:During the sameperiod the Company sold and distributed finished products valued inexcess of $19,320,000, approximately 88 percent of which was shippedto pofiits outside the Commonwealth of Pennsylvania.The Company admits that ifs operations at the Ambridge plantaffect commerce within the meaning of the National Labor RelationsAct, and we so find.II.TIIE ORGANIZATIONS INVOLVEDUnited Electrical Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONIn the letters dated April 15, and May 5, 1945, the UE informedthe Company that, it represented a majority of its employees, andrequested recognition as their exclusive bargaining representative.The Company failed to reply to these letters.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UE represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C.I.O. seeks a unit consisting of production and maintenanceemployees,including shop clericals,plant protection employees(watchmen),2inspectors and employees in the Junior Laboratory 32The FieldExaminerreported that the UEsubmitted 629 authorization cards, 600 ofwhich bole the names of persons appearing on the Company's pay roll of May 1, 1945 whichcontained the namesof 1,894 employees in the appropriateunit;and that thecards weredated in January 1943, March 1944, and Apriland May 1945;22 cards were undated. TheIBEW submitted its current contract as evidence of its representation in the proposedappropriate unit.2These employees are not militarized or armed.8This laboratory is part of the inspection department. NATIONAL ELECTRIC PRODUCTS CORPORATION373and working foremen.4The Company and the IBEW, agreeing withthe petitioner 'that the unit should contain the employees in the abovecategories, contend that it should include, in addition, office clericals,engineers, and others hereinafter discussed, all of whom the petitionerwould exclude.In support of its position that the employees in the disputed cate-gories should be included in a single appropriate unit with produc-tion and maintenance employees, the IBEW points to its history ofcollective bargaining.Following a Board certification in 1937,6 theIBEW has entered into a series of collective bargaining agreementswith the Company covering all of the non-supervisory employees ofthe Company, including those in dispute.We do not attach decisiveweight to this bargaining history for 2 reasons : (1) at least two ofthe disputed groups discussed below were specifically excluded fromthe unit found appropriate by the Board in the 1937 proceeding; a(2) others in question, though not specifically passed upon by theBoard in 1937, are classifications which we customarily decline, as amatter of policy, to commingle with production and maintenanceworkers for collective bargaining purposes.,The employees in the disputed categories are as follows :Office clerical employees.The office clerical group which was ex-cluded from the 1937 unit,8 is comprised of such employees as ledgeraccountants, bookkeepers, traffic and cost clerks, secretaries, stenog-raphers, and file clerks.They work in a two-story building which isseparate from the Company's production buildings.These officeclerical employees have interests and working conditions which aresubstantially different from those of production and maintenanceemployees, and they are under separate supervision. In accordancewith our customary policy, we shall exclude the office clerical em-ployees.9Time-study man.This employee performs time-study analyseswhich directly affect the wages of the Company's other employees.The time-study man is responsible to the assistant to the presidentof the Company, and submits his reports to this executive. The time-study man, along with office clerical employees, was excluded from4The record shows that these employees do not possess supervisory authority.Matter of National Electric Products Corporation,3 N L. R B. 4759SeeMatter of Mathieson Alkali Works,55 N. L. R. B. 1100;Matter of IndianapolisPower & Light Company,62 N. L It. B. 1279SeeMatter of Boston Edison Company,51 N L. R B 1188In its brief, the IBEW asserts that the office clericals and the time-study man werepermitted to "participate in the selection of [a] bargaining [representative]**in the 1937 election, and, therefore, they should be included in the present unitAlthoughcertain employees who were apparently excluded from the 1937 unit were permitted to voteunder challenge in the 1937 election, there is no evidence in the record that office clericalsand the time-study man were among those permitted to vote.9 SeeMatter of Procter & Gamble Manufacturing Company,62 N. L. It. B. 1262. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1937 unit. In accordance with our usual policy, we shall excludethe time-study man to,Technical employees.The Company employs mechanical and elec-trical engineers and draftsmen who work in the office building.Therecord indicates that they are professional and technical employees.The Company also employs chemists and laboratory attendants whoare engaged in the testing and analysis of the diverse materials uti-lized in its manufacturing processes.Their operations are performedin the main laboratory which is adjacent to the Company's office build-ing.The chemists are professionally trained and paid on a salarybasis; the laboratory attendants, who are hourly paid, are apparentlytechnical employees.We shall exclude these professional and tech-nical employees from the unit."We find that all production and maintenance employees at theCompany's Ambridge plant, including shop, clericals, plant protectionemployees (watchmen), inspectors and employees in the Junior Lab-oratory, and working foremen, but excluding office clerical employeesin the general plant office, engineers, draftsmen, chemists and othertechnical employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes- of collective bargainingwithin the meaning of Section 9 (b) of the Act.12V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.13DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby1i SeeMatter of Westinghouse Electric & Manufacturing Company,54 N. L. R. B. 272.11 SeeMatter of Vermont Copper Company,Inc.,55 N. L. R.B. 1039;Matter of AmericanCyanamid & Chemical Corporation,62 N. L R B. 925'ZThe maintenance employees,shop clericals and plant protection employees were ex-cluded from the unit found appropriate by the Board in 1937, but in view of the agreementof the parties and present Board policies regarding these three categories of employees,we find no reason to disapprove their inclusion in the unit.13 In a letter dated June 26, 1945, the UE requested that it be permitted to appear on theballot as"UE-CIO, United Electrical,Radio & Machine Workers of America." The re-quest of the UE to be designated on the ballot in the manner indicated is hereby referredto the Regional Director. NATIONAL ELECTRIC PRODUCTS CORPORATION375DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National ElectricProducts CorporationQ,Ambridge, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,C. I. 0., or by International Brotherhood of Electrical Workers,A. F. L., for the purposes of collective bargaining, or by neither.